Citation Nr: 1520527	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a mood disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from November 1959 to August 1967.  He served in Vietnam from November 1966 to May 1967 and his military occupational specialty was a light weapons infantryman.  His decorations include the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, Sharpshooter Badge M-1 and M-16, the National Defense Service Medal, one Overseas Bar, Senior Parachutist Badge, and the good Conduct Medal. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions in August 2011which granted service connection for bilateral hearing loss and assigned an initial 20 percent disability rating, and June 2012 which denied service connection for an acquired psychiatric disorder, to include PTSD, of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As the Veteran has expressed his dissatisfaction with the initial rating assigned of 20 percent at the time of the grant of service-connection for bilateral hearing loss, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating and consideration must also be given to "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2012 the Veteran withdrew his appeal from a rating decision which denied service connection for a vestibular disorder.  

Recent case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, to include PTSD and a mood disorder, as is reflected on the cover page. 

In addition to the paper claims file, there are paperless, electronic claims files, 
Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of these reveals VA outpatient treatment and, in March 2015, a VA audiology evaluation, as well as an Informal Hearing Presentation by the Veteran's service representative.  

Also, a review of Virtual VA shows that a March 2014 rating decision granted service connection for diabetes mellitus associated with herbicide exposure and assigned an initial 20 percent evaluation effective July 15, 2013; but that adjudication of a claim for service connection for diabetic neuropathy was deferred.  Subsequently, an April 2014 rating decision granted service connection for diabetic peripheral neuropathy of the right lower extremity which was assigned an initial rating of 10 percent and also granted service connection for diabetic peripheral neuropathy of the left lower extremity which was assigned an initial rating of 10 percent.   .

Thereafter, a March 2015 rating decision granted service connection for loss of use of both feet (previously evaluated as peripheral neuropathy left lower extremity associated with diabetes mellitus, and peripheral neuropathy right lower extremity associated with diabetes mellitus), with an evaluation of 100 percent effective January 14, 2015.  Also, special monthly compensation (SMC) based on loss of use of both feet was granted from January 14, 2015; as was entitlement to automobile or other conveyance and adaptive equipment, and entitlement to specially adapted housing is established.  Moreover, basic eligibility to Dependents' Educational Assistance was granted.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam from November 1966 to May 1967 as a light weapons infantryman and his exposure to hostile enemy action is conceded.  

2.  Although a combat stressor is established, a diagnosis of PTSD is not currently shown by the persuasive competent evidence; and a mood disorder is first shown decades after service and is unrelated thereto.  

3.  Bilateral hearing loss is manifested by no more than Level IV hearing in the right ear and no more than Level VI hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, are not met.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  

As to the duty to notify, in correspondence in October 2011, prior to the initial June 2012 rating decision which is appealed, the RO satisfied VA's duty of notice of the information and evidence needed for service connection claim substantiation; the information and evidence that VA would seek to provide; that which the Veteran was expected to provide; and that initial disability ratings and effective dates would be established but only if a service connection were granted.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for a higher initial rating for bilateral hearing loss, the Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, he was provided VCAA notice as to a reopened claim for service connection for bilateral hearing loss by RO letter in January 2011.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran declined to testify in support of his claims.  All identified and available post-service treatment records have been secured.  The service treatment records (STRs) and service personnel records are on file.  VA treatment records are on file.  It is not contended that the Veteran either sought or received postservice treatment for psychiatric disability or for hearing loss.  

The Veteran has been afforded appropriate VA examinations as to both claims and it is not contended that the examinations are in any manner inadequate.  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Acquired Psychiatric Disorder, Including PTSD and Mood Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for post-traumatic stress disorder, there must be a diagnosis of post-traumatic stress disorder in accordance with 38 C.F.R. § 4.125 and evidence of the occurrence of an in-service stressor.  38 C.F.R. § 3.304(f). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If engaged in combat and a stressor is combat-related, lay testimony or statements are accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If not combat related, then lay evidence alone is not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence is needed.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  Specifically, 38 C.F.R. § 3.304(f)(3) eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 128, 142 (1997). 

Under 38 C.F.R. § 3.304(f)(3), the Veteran must first have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Background

The Veteran's STRs are negative for signs, symptoms, complaints, history or diagnosis of psychiatric disability.  

Postservice private clinical records from1983 to 1990 reflect treatment for unrelated physical problems but contain no reference or information as to signs, symptoms, complaints, history or diagnosis of psychiatric disability.  

VA electronic treatment (CAPRI) records entered into Virtual VA on June 26, 2012, include an April 2012 clinical record that the Veteran had overwhelming PTSD and he reported he could barely function. A VA psychiatrist had prescribed medication which the Veteran thought were starting to help.  

VA electronic treatment (CAPRI) records entered into Virtual VA on March 7, 2013, include an October 2011 psychological evaluation which indicated that the Veteran had had PTSD symptoms since discharge from military service.  He had never been evaluated for this problem or treated.  His PTSD symptoms were described.  He experienced hyperirritability and hyper-vigilance with an exaggerated startle response.  He experienced daily anxiety and apprehensiveness that he was in danger from unknown sources and might be attacked.  On returning from military service he was told by family and friends that he had undergone a distinct "personality change" and "was not the person they had once known."  They described him as angry, mean, and unable to experience happiness.  He denied such problems at first, but eventually came to realize what was said about him was true.  He experienced insomnia, and vivid memories, nightmares and flashbacks of combat.  He frequently awoke at night, sweating, whether he remembers dreaming or not.  He had physically hurt his wife due to thrashing during sleep.  He had awakened during the events frightened and distraught at his actions.   He experienced feelings of guilt regarding others with whom he served who died in combat.  He often felt emotionally "numb."  He did not enjoy the happiness that others seem to find easily.  He had difficulty in concentrating, and experienced memory impairment and "lapses."  He slept with 2 guns by his bed.  He awoke frequently at night to "patrol the perimeter" to check his house for intruders.  He had a "hair-trigger" temper, and became easily angered by stimuli that did not anger others.  His anger is out of proportion to the triggering event.  He distanced himself from others and felt more comfortable when isolated and alone.  He could not tolerate, and avoided, crowded places.  He had used alcohol to treat his anxiety, irritability, anger and insomnia but he had maintained sobriety for 2 years.  He had frequently been involved in fights and has been arrested many times.  After a mental status evaluation the diagnosis was chronic PTSD.   

On VA psychiatric examination in June 2012 it was reported that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual-IV (DSM-IV).  The diagnoses were a mood disorder, not otherwise specified (NOS); and alcohol abuse, in full sustained remission (by the Veteran's history).  Because the later could contribute to the former, it would be mere speculation to attempt to differentiate which symptoms were attributable to each disorder.  The Veteran's claim folder and VA electronic records were reviewed.  

The examiner recorded that the Veteran related having rather good relationships with his parents as a child and now with his family.  He had participated in dancing for 20 years and enjoyed gardening.  He spent his time riding a lawn mower and taking care of his chickens.  He had run his own excavating business from the 1970s and 1980s until the age of 65 when he quit due to difficulty being around other people.  He had a family history of mental illness and he now took psychotropic medications.  During service he had received punishment for being late to formation and being in a multiple fights.  Postservice, he had a history of violence or assaultiveness.  

The examiner noted that the Veteran had a stressor which met Criterion A as being adequate to support of diagnosis of PTSD, due to Vietnam combat exposure.  However, he did not persistently re-experience a traumatic event.  He had only one, and not three, symptoms of persistent avoidance of stimuli associated with his trauma and numbing of general responsiveness.  Specifically, he had feelings of detachment or estrangement from others.  He had only one, not two, symptoms of persistent increased arousal in that he had hypervigilance.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  He did have a depressed mood, suspiciousness, chronic sleep impairment, and impaired impulse control.  He had other symptoms due to PTSD, including intrusive memories, flashbacks, and nightmares.  

The examiner stated that after reviewing the claim file and electronic records, and conducting a psychiatric examination that the Veteran did not meet the diagnostic criteria for PTSD.  Also, it would require a resort to mere speculation to opine as to whether or not the Veteran's mood disorder, NOS, was caused by or a result of his service in Vietnam.  Also, his alcohol abuse, in full sustained remission, by report of the Veteran, was not caused by or a result of his service in Vietnam.  

The examiner further stated that examinations in claims for service connection for PTSD required the use of a structured interview which allowed for frequency and intensity of symptoms to be quantified.  The Clinically Administered PTSD Scale (CAPS) was the recommended interview scale.  The Veteran did not meet the Criterion B (re-experiencing), Criterion C (avoidance and numbing), or Criterion D (hyperarousal) on CAPS.  It was speculative to explain the discrepancy in reported diagnoses of PTSD documented by treatment providers without review of how they derived such a diagnosis without supportive testing or interview scales.  Reports of isolated symptoms of PTSD were not sufficient to make a DSM-IV diagnosis.  

It was also noted that there were several contributing factors to mood disorders, e.g., childhood impulse control problems, genetic disposition, alcohol abuse, and combat experience.  


Analysis

Initially, as to the second element required for service connection, there is competent and credible evidence of record regarding the Veteran's exposure to a combat related event during his military service in Vietnam during the Vietnam Conflict in light of his MOS as a light weapons infantryman and his extensive military decoration, even though the STRs are negative for psychiatric disability.  

Although the Veteran participated in combat in Southwest Asia, which is sufficient to establish an in-service stressor, the 2012 VA examiner concluded that the Veteran failed to meet the diagnostic criteria for PTSD.  And although, PTSD was diagnosed by a VA outpatient clinician in 2011, the weight to be attached to a medical opinion is within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board in this case gives greater probative value to the findings of the 2012 VA examiner because, as explained by that examiner, the interview scale which was used was the recommended CAPS.  Moreover, that examiner reviewed the Veteran's entire claim file and while this alone is not dispositive, the 2012 VA examiner also recorded in greater detail the Veteran's life experiences since his early childhood up to the present time.  Whereas, the 2011 psychological evaluation focused upon the Veteran's current complaints but without using the CAPS interview methodology (which the 2012 VA examiner stated was recommended in claims for service connection for PTSD).  

Finally, turning to the third element required for service connection, the Board notes that the opinion of the 2012 VA examination addressing whether there is a causal relationship between the Veteran's military service and his mood disorder as well as whether he actually has PTSD is unfavorable.  On the basis of the thoroughness and detail of the opinion of the 2012 VA examiner, the Board finds the opinion of the 2012 VA examiner outweighs the diagnosis rendered by a VA outpatient clinician at which time an in-depth psychiatric evaluation using the CAPS methodology was not conducted for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  

For these reasons, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

On VA audiology examination in February 2011 testing of the Veteran's hearing acuity revealed the following: 

Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
30
50
80
85
88 percent
Left Ear
40
75
80
80
64 percent

At that examination the Veteran reported that his hearing loss was worse in the left ear.  The diagnosis was a bilateral sensorineural hearing loss.  As to the effects on his occupation, he reported that had difficulty understanding speech in conversations.  

On VA audiology examination in February 2012 testing of the Veteran's hearing acuity revealed the following: 





Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
25
55
90
95
92 percent
Left Ear
40
75
85
95
72 percent

The diagnosis was a bilateral sensorineural hearing loss.  

On VA audiology examination in March 2015 testing of the Veteran's hearing acuity revealed the following: 

Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
40
60
90
95
80 percent
Left Ear
40
70
80
90
68 percent

The diagnosis was a bilateral sensorineural hearing loss.  It was reported that his hearing loss impacted the ordinary conditions of the Veteran's life, including his ability to work because, in his own words, he had difficulty understanding what was said on television and often could not hear his wife, having to ask her to repeat her statements.  

Rating Principles

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral hearing loss is currently rated 20 percent disabling under Diagnostic Code 6100.  

In evaluating service-connected hearing impairment, a disability rating is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).   The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).  "Puretone threshold average," as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

Applying the results of VA audiometric testing in February 2011 to TABLE VI, the findings of the VA examination yield a numerical designation of III for the right ear as the average decibel loss of 61 is in the range between 58 to 65 average pure tone decibel hearing loss and the speech discrimination score of 88 percent is in the range between of 84 and 90 percent of speech discrimination.  

The numerical designation for the left ear is VII as the average decibel loss of 69 decibels is in the range between 66 to 73 average pure tone decibel hearing loss and the speech discrimination score of 64 percent is in the range between of 60 to 66 percent of speech discrimination.  

Entering the numeral designations of III and VII to TABLE VII yields a disability rating of 20 percent under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more; and the puretone threshold were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.  

Applying the results of VA audiometric testing in February 2012 to TABLE VI, the findings of the VA examination yield a numerical designation of II for the right ear as the average decibel loss of 66 is in the range between 66 to 73 average pure tone decibel hearing loss and the speech discrimination score of 92 percent is in the range between of 92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is VI as the average decibel loss of 74 decibels is in the range between 74 to 81 average pure tone decibel hearing loss and the speech discrimination score of 72 percent is in the range between of 68 to 74 percent of speech discrimination.  

Entering the numeral designations of VI and II to TABLE VII yields a disability rating of 10 percent under Diagnostic Code 6100.  

Applying the results of VA audiometric testing in March 2015 to TABLE VI, the findings of the VA examination yield a numerical designation of IV for the right ear as the average decibel loss of 71 is in the range between 66 to 73 average pure tone decibel hearing loss and the speech discrimination score of 80 percent is in the range between of 76 to 82 percent of speech discrimination.  

The numerical designation for the left ear is VI as the average decibel loss of 70 decibels is in the range between 66 to 73 average pure tone decibel hearing loss and the speech discrimination score of 68 percent is in the range between 68 to 74 percent of speech discrimination.  

Entering the numeral designations of VI and IV to TABLE VII yields a disability rating of 20 percent under Diagnostic Code 6100.  

"The Secretary [of VA], in an internal guidance document, recently reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  "The policy of describing the results of all tests conducted makes sense, particularly in the context of the extraschedular rating provision.  38 C.F.R. § 3.321(b).  Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the VA examinations show that the Veteran's hearing loss has created only the anticipated functional impairment that is expected of those with decreased hearing acuity.  The Veteran has not otherwise described any adverse impact upon his employment or his daily activities other than the usual problems that all those with hearing loss encounter.  This is sufficient to comply with the applicable VA policies.  See Martinak, Id. 

The Board finds that since the claim for service connection was filed in December 2010 the Veteran's service-connected hearing loss has not been more than 20 percent disabling, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For this reason, the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for bilateral hearing loss and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the criteria for an initial rating in excess of 20 percent for bilateral hearing loss are not met.  

Other Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the disability picture is not shown to be incapable of accurate evaluation with the use of the schedular rating criteria.  Also, the hearing loss is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  In fact, exception cases are specifically allowed to be rated under rating guidelines at 38 C.F.R. § 4.86(a) and (b).  The Veteran has not been hospitalized on account of the service-connected hearing loss and it has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  

Therefore, even when considering the service-connected bilateral hearing loss, as well as the collective and cumulative impact of the other service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  For this reason, the Board finds no basis to refer this case for consideration of an extraschedular rating. 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder is denied.  

An initial rating in excess of 20 percent for bilateral hearing loss is denied. 


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


